Citation Nr: 1134068	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-37 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from January 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.

In January 2011, the Board remanded these issues to the RO, via the Appeals Management Center (AMC), and requested that the Veteran provide updated information regarding recent treatment or testing related to hearing loss and tinnitus, and that the VA examiner from October 2010 be asked to provide a supplemental medical opinion, or if unavailable, arrange for the Veteran to undergo an appropriate VA examination, to obtain the requested medical opinion.  In May 2011, after finding that there had not been substantial compliance with the January 2011 remand directives, the Board again remanded this matter.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, in the May 2011 remand, the Board directed that updated treatment records for the Veteran should be obtained and that a supplemental medical opinion should be obtained.  The record reflects that the additional/updated VA treatment records were obtained and a supplemental VA opinion was provided in June 2011.  In the May 2011 remand it was also noted that if any determination was unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addressed all relevant actions taken on the claims, and that he and his representative were to be given an opportunity to respond to the SSOC.  A review of the record, however, does not show that prior to sending the case back to the Board, that the AMC issued any SSOC in this matter.  Thus, the Board concludes that not only has due process been denied the Veteran, there has not been substantial compliance with the May 2011 remand directives.  Stegall v. West, supra.  Regrettably, this appeal must again be REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

As noted above, after obtaining additional VA treatment records and a supplemental VA opinion in June 2011, the AMC returned the case to Board, but did not apparently issue an SSOC (or rating decision) in this matter.  There is a notation on the Certification of Appeal (VA Form 8) showing a date of "7-27-11" next to the entry of "Decision of 9/30/09 confirmed".  Thus, it appears that the AMC did consider the claim and continue the denials of service connection, but failed to memorialize these findings in an SSOC.  

The Board also notes that the Veteran's representative noted the lack of an SSOC in the informal hearing presentation dated in August 2011, and indicated that there was a second copy of an old April 2011 waiver "filed chronologically in the C file where a new waiver following the AMC's second SSOC following the Board's second Remand in May 2011would be".  

Thus, although further delay is regrettable, the Board concludes that in order to afford the Veteran due process and in compliance with Stegall , a remand is necessary in order to allow the AMC the opportunity to prepare an SSOCC.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Readjudicate the claims.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  A copy of this SSOC must be placed in the claims folder.  The Veteran and his representative should also be given an opportunity to respond to the SSOC.  The case must then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

